DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-11, 14, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a device for generating a virtual image and specifically including “wherein the holes in the first or the at least one second aperture mask of an optical waveguide arranged further up in the stack have larger diameters than the holes in the others of the first or the at least one second aperture mask of an optical waveguide arranged further down in the stack”.
In regards to claim 8, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a vehicle with a device for generating a virtual image and specifically including “wherein the holes in the first or the at least one second aperture mask of an optical waveguide arranged further up in the stack have larger diameters than the holes in the others of the first or the at least one second aperture mask of an optical waveguide arranged further down in the stack
In regards to claim 15, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a method for producing an optical waveguide for a device and specifically including “arranging the first aperture mask and the at least one second aperture mask on one of the at least two optical waveguides such that the optical waveguide arranged further up in the stack have larger diameters than the holes in the others of the first or the at least one second aperture mask of the optical waveguide arranged further down in the stack.”.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        11/23/21


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622